Appellant was given ten years in the penitentiary under a conviction of incest with his daughter. He put in issue the legitimacy of his daughter, contending she was not his daughter, and here contends the judgment should be reversed because of the evidence in his behalf in support of this issue. This question was correctly submitted to the jury in the court's charge, and found adversely to appellant, and we are of opinion that there was no error in this finding. He reserved an exception "to all that part of the testimony about defendant's whipping Lucinda with a horsewhip." Lucinda was the daughter with whom the incest is alleged to have been committed. The grounds of objections are not stated. The bill is too indefinite to authorize revision. Willson's Crim. Stats., secs. 2368, 2516. He also objected to that part of the testimony which showed that defendant accused Lucinda and Jack Clements with having slept together the night before the assault. Jack Clements was his younger brother. All this cruel conduct by appellant towards his daughter was for the purpose of subduing her and forcing her to submit to his embraces. We are of the opinion the evidence was all admissible, and that there was no error in admitting it to go before the jury.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.